April 3, 2017Securities and Exchange CommissionOffice of Filings and Information Servicestreet, NEWashington, DC 20549RE:Dreyfus Investment Grade Funds, Inc. - Dreyfus Intermediate Term Income Fund (the "Fund")-Class T1933 Act File No.: 33-489261940 Act File No.: 811-06718CIK No.: 0000889169Ladies and Gentlemen:Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus for Class T shares of the above-referenced fund, as applicable, and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 59 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 23, 2017.Please address any comments or questions to my attention at 212-922-6906.Sincerely,/s/ Elyse CardonaElyse CardonaSenior Paralegal
